Citation Nr: 0708067	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to be recognized as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1952.  He died in May 1987.  The appellant seeks recognition 
as the surviving spouse of the veteran.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse decision by the Manila, the 
Republic of Philippines Regional Office (RO) of the 

DOCKET NO.  03-30 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim to be recognized as the 
surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1946 to March 
1952.  He died in May 1987.  The appellant seeks recognition 
as the surviving spouse of the veteran.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from an adverse decision by the Manila, the 
Republic of Philippines Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a March 1990 decision, the Board denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran on the basis that the 
appellant evidenced an intention to desert her marriage to 
the veteran.

2.  The additional evidence associated with the claims folder 
since the Board's March 1990 decision is new and material as 
it includes previously unconsidered statements that, if 
presumed true, would tend to show that the appellant's 
separation from the veteran was due solely to the fault of 
the veteran.

3.  The appellant evidenced an intention to desert her 
marriage to the veteran of her own free will that was not due 
to the misconduct of, or procured by, the veteran.



CONCLUSIONS OF LAW

1.  The Board's March 1990 decision that denied the 
appellant's claim of entitlement to recognition as the 
surviving spouse of the veteran is final.  38 U.S.C. 
§ 4004(b) (1988); 38 C.F.R. § 19.104 (1989).

2.  Evidence received since the Board's March 1990 decision 
is new and material; the claim to recognize the appellant as 
the veteran's surviving spouse is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The criteria for entitlement to recognition as the 
veteran's surviving spouse have not been met.  38 U.S.C.A. 
§§ 101(3), 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.53 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks recognition as the "surviving spouse" of 
the veteran for purposes of receiving VA death benefits.  See 
38 U.S.C.A. §§ 1310, 1541 (West 2002).  Entitlement to 
recognition as a "surviving spouse" requires, in part, the 
claimant to have "lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse)."  38 U.S.C.A. § 101(3) (West 2002).

The implementing regulation, 38 C.F.R. § 3.53, states that 
the requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53 (2006).  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.  Id.  

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b) (2006).  If 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.

A two-part test has been identified to determine whether a 
spouse can be deemed to have continuously cohabited with a 
veteran even if a separation has occurred.  Gregory v. Brown, 
5 Vet. App. 108 (1993).  First, the spouse must be free of 
fault in the initial separation.  Gregory, 5 Vet. App. at 
112.  Second, the separation must have been procured by the 
veteran or due to his misconduct with the fault determination 
based on an analysis of the conduct at the time of 
separation.  Id.

A Board decision dated March 1990 determined that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse.  This decision is final.  See generally 38 
U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1989).  The 
appellant filed her claim to reopen in February 2002, and 
this appeal ensues from that application to reopen.

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  However, if the claimant 
can thereafter present new and material evidence, then the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006); see 
also 66 Fed. Reg. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).

The Board's March 1990 decision denied the appellant's claim 
for recognition as the surviving spouse of the veteran for 
purposes of VA death benefits based on the following findings 
of fact:

1.  The veteran and the appellant were married 
during the early 1940's.  There is no evidence 
that they were ever legally divorced.  The 
veteran died in May 1987.

2.  The veteran and the appellant separated in 
approximately 1952.

3.  The appellant and another man, [Q.S.], 
entered into a relationship in about 1950 and 
began living together having a number of 
children.  They resided together until [Q.S.'s] 
death in January 1986.

4.  The actions of the appellant in entering 
into the relationship with the other man and 
having a number of children as a result of the 
relationship evidenced an intention to desert 
her marriage with the veteran.

Evidence of record since the Board's decision includes 
previously unconsidered affidavits and statements from the 
appellant's former friends and neighbors that allege that the 
veteran left the appellant and her children destitute while 
he was serving on active duty that this forced the appellant 
to seek a relationship with another man for financial 
support.  Additionally, the appellant has alleged previous 
statements attributed to her, and relied upon by the Board in 
the March 1990 decision, were contained in false and 
fictitious documents.

The Board must presume the truthfulness of the evidence 
submitted by the appellant in her application to reopen.  
Duran, 7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The 
evidence submitted, if true, would tend to show that the 
appellant's separation from the veteran was due solely to the 
fault of the veteran.  Thus, new and material evidence has 
been submitted to reopen the claim.  The Statement of the 
Case (SOC) in September 2003, despite finding that new and 
material evidence had not been received, specifically weighed 
the probative value of the evidence submitted since the last 
final decision, re-reviewed the claim according to the 
principles of Gregory, and essentially constituted a merits 
review of the case.  Further, the appellant has argued her 
case on the merits.  See Statements dated July 10, 2002, and 
September 29, 2003.  Thus, no prejudice would accrue to the 
appellant in the adjudication of the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).

The undisputed facts show that the veteran and C.R. bore 
children, R.R.R. in July 1939, and P.R.R. in August 1942.  
There is no evidence the veteran and C.R. were married.

The veteran and the appellant were married in March 1944 in 
Polangui, Province of Albay.  They bore children, F.R. born 
in October 1944 and E.R. born in October 1946.  The veteran 
served on active duty from March 1946 to March 1952.  

The appellant and [Q.S.] begot many children, the first being 
R.R. in March 1952.  The veteran and [A.M.] begot many 
children, the first being claimed as M.R. in May 1954.  A May 
1988 RO field audit determined that M.R. was actually the 
veteran's granddaughter.

The disputed facts concern the reasons and causes for the 
separation from the veteran and the appellant.  A 
chronological review of the evidence shows the following.

In an application for Compensation received in April 1952, 
the veteran reported living with the appellant and identified 
his marital status as "Not dissolved."

A May 1952 statement signed under the appellant's name stated 
as follows:

	I am the wife of [the veteran], who is now a 
retired veteran.  He, my two children and I are 
receiving pensions from the United States 
Veterans Administration by reason of the 
incapacity of said [the veteran].  The pension 
corresponds to me is $50.00 each or $30.00 for 
the two of them.

	I am sending this letter to ask your help.  My 
husband, said [the veteran], has not been 
supporting me and my children since several 
months ago.  The pensions corresponding to us 
have neither been given to us and there is no 
signs that my husband will ever continue to 
support us.

	As we are now left without support, I would 
request your office to please issue the checks 
corresponding to my pension and the pensions of 
my 2 children in my name so that I could collect 
the same myself independent of the pension due my 
husband.  In this way my children and I will not 
feel so much financial difficulty occasioned by 
my husband's abandonment ...

In June 1952, the veteran submitted notarized affidavits from 
D.A. and the appellant alleging that the appellant had been 
unfaithful to him in an illicit affair resulting in a child, 
R.R.  He provided a copy of a May 1952 Birth Registry that 
identified the veteran and the appellant as the parents of 
R.R. born in March 1952 with the document indicating that the 
birth had been reported by the appellant.  He requested the 
appellant be taken off of his pension, and he also requested 
custody of E.R. and F.R.  The June 1952 affidavit from D.A. 
stated that, during the veteran's absence while away on 
active duty, the appellant had been seen sleeping in the same 
house as Q.S. and the suspicions of an illicit affair were 
confirmed by the birth of a child between the appellant and 
Q.S.

A June 1952 statement signed under the appellant's name, and 
certified as witnessed by a notary public, stated as follows:

I, [the appellant], married [the veteran], of 
legal age, filipino citizen, resident of and with 
post office address at Polangui, Albay, after 
being first duly sworn on oath, depose and say:

	1.  That on March 18, 1946, my said husband was 
called to active service with the U.S. Army, and 
as such, he had been away from me since that date 
until January 1949, when we lived together in the 
City of Manila up to September 1950.

	2.  That on said month, I returned to Polangui 
where I remained up to now and ever since my 
husband never came to visit us.
That during the time that my husband was away 
from me, he continuously sent me money for our 
support including our two minor children named 
[E.R.] and [F.R.]

	3.  That during the absence of my husband, and 
because of temptation, I had illicit relation 
with one [Q.S.] in June 1950 also of Polangui, 
Albay, whom I had one child by the name of [R.R].

	4.  That to cover my illicit relation with my 
boy friend aforesaid, I have said child 
registered in the Office of the Local Civil 
Registrar of Polangui making it appear that the 
father of said child is my husband [the veteran] 
of which fact is not true, as in truth and in 
fact said child is the son of my boy friend 
[Q.S.].

	5.  That because of this act, I accept that I 
have committed against our matrimony the crime of 
adultery of which I hereby plead to my husband to 
have this act forgotten.

In a November 1952 certification of dependents, the veteran 
identified F.R. and E.R. as his children.  He checked boxes 
indicating that he was married but not living with his wife 
and provided the following reason: "But she has left me 
because she delivered a son by another man."

In a January 1953 certification of dependents, the veteran 
again stated that he did not live with the appellant with the 
reason being "SHE HAS ALREADY ANOTHER MAN."  The veteran 
was able to provide a baptism certificate showing E.R. was 
born in October 1946.  He could only certify that F.R. was 
born in October 1944.  He stated these children were his only 
beneficiaries.

In February 1953, the appellant reported that the veteran had 
not been making monthly contributions for his children's 
benefit, and requested an apportionment.

In a statement received in March 1953, the veteran referred 
to the appellant as having an illegitimate child while he was 
away on active service, and that he had been unable to locate 
his children as the appellant was living in a "secret" 
dwelling.  In another statement, the veteran alleged that all 
his money went to his family while he was in service, but 
that he had not given his pension money to his children as he 
just had enough for himself.  He stated that he found out 
about the appellant's illicit affair when he returned, and 
"right away" went to his parent's house to live.

In May 1953, the veteran filed a civil complaint against the 
appellant for custody of their children.  The complaint 
alleged that, on or before the month of June 1951, while the 
veteran was in Guam, the appellant lived with another man and 
bore child R.R. in March 1952 baptized as a legitimate son of 
the veteran.  The veteran alleged adultery on the part of the 
appellant and, upon being informed of the infidelity, he let 
the appellant live with the other man.  The appellant 
answered the complaint by admitting to living with another 
man beginning in June 1951, that R.R. was not the veteran's 
son, and that the appellant had baptized R.R. as the 
veteran's son.  She countered that, as early as 1947, she had 
suffered great financial handicap while the veteran was in 
the service as the veteran had practically deserted or 
abandoned his family without providing the necessary support.  
She further denied the veteran being the innocent spouse in 
the proceedings for the reason that, had the veteran been 
faithful in the performance of his obligations to his 
children, she would not have been driven into the necessity 
of finding an alternate means of support and may not have led 
to the commission of the act complained upon by the veteran.  
She further alleged that the prosecution by the veteran was 
strikingly malicious, and possibly motivated by an attempt to 
negate an apportionment to the children granted by VA.  The 
action was dismissed in October 1969 for lack of prosecution 
on the part of the veteran.

In a statement received in June 1962, the veteran referred to 
A.M. as his "common-law-wife," and indicated that he could 
not legalize his cohabitation due to the "intercessions from 
my wife."

In an affidavit received in June 1969, the veteran's child 
E.R. reported a change of address to the veteran's home 
referring to the appellant's bearing seven children with her 
"paramour."

In a declaration of marital status received in October 1974, 
the veteran referred to being "SEPARATED" from the 
appellant with the marriage terminated in December 1950.

In October 1974, the veteran caused to be published in a 
local newspaper a court order having the appellant presumed 
as presumptively dead.  The petition alleged that the veteran 
learned in approximately December 1950 that the appellant 
left the care of her children to her mother and left their 
conjugal abode; that from that time he had never received 
word of his children or their whereabouts; that he attempted 
in vain to learn of her whereabouts upon his discharge from 
the Army; that he had maintained a lonely vigil awaiting for 
her return since then; and sought to have the appellant 
declared an absentee for property settlement purposes.

In a statement received in April 1976, the veteran reported 
living continuously with A.M. for a period of 24 years having 
eight children.  He referred to being separated from the 
appellant due to infidelity, and that she had 8 children with 
another man.

In a statement received in June 1986, the appellant requested 
an apportionment of the veteran's pension as being his 
legitimate wife.

The veteran died in May 1987.  His death certificate listed 
A.M. as his surviving spouse.

In June 1987, an application was received from A.M. 
requesting recognition as the veteran's surviving spouse.  
She submitted documentation that she paid for the veteran's 
burial expenses.

Also in June 1987, the appellant filed an application for 
recognition as the surviving spouse of the veteran.  She 
submitted a registrar statement indicating that she was the 
veteran's surviving spouse.  She indicated that she had not 
been living continuously with the veteran and gave the 
following explanation for the cause of separation:

"I WAS 1 MONTH PREGNANT WITH OUR 2nd CHILD [E.R.] 
WHEN HE LEFT FOR MANILA.  LATER ON I HAVE LEARNED 
THAT HE JOINED THE PHILIPPINE SCOUT.  HE SELDOM 
SEND MONEY FOR OUR SUPPORT.  THIS WAS THE REASON 
WHY I WAS TEMPTED TO HAVE AN ILLICIT RELATIONSHIP 
WITH [Q.S] IN 1951 TO OBVIATE POVERTY AND HUNGER."

In an additional statement, the appellant indicated that she 
continued to live with her "common-law husband" when the 
veteran returned as she was already housed and had a child.  
She asserted that her unfaithfulness to the veteran was due 
to his "fault" for failing to send a regular means of 
support.

In a statement received in August 1987, A.M. asserted that 
she met the veteran in 1951 while studying at the Albay 
Normal School.  She decided to live with him in 1952 as his 
common-law wife believing him to be single.  She had not been 
aware he was married at the time.  She lived continuously 
with the veteran for more than 30 years until the time of his 
death.  At that time, she presented a marriage contract with 
the veteran dated April 1987.

In a statement received in September 1987, the appellant 
provided the following summary of facts:

... When the veteran left for enlistment on March 
1946, I was two months pregnant with our 2nd child 
[E.R.], who was born on October [redacted], 1946.  Five 
months after the veteran's enlistment, I begin 
receiving regularly the amount of 35.00 monthly as 
our means of support up to December 1947.  However, 
ever since his reassignment in Guam in 1948, our 
financial support was stopped for unknown reason.  
Without my knowledge, the veteran was shipped back 
to the Philippines attached with the 8149th Service 
Unit for discharge.  During the processing was 
found out to be with PTB, and was confined at the 
10th General Hospital located at Fort Wm. McKinley, 
until his transfer to the 20th Station Hospital 
located at Fort Clark Air Force Base, when Ft. 
McKinley was turned over to the RP Government.  
Receiving nothing from the veteran ever since his 
reassignment in Guam in 1948, I was forced to 
engaged all kind of gainful occupation ranging from 
clothes washing, pulling weeds in ricefields, 
harvesting & threshing palay and rice planting.  
All these except clothes washing are all seasonal, 
therefore our daily existence was mostly upon the 
mercy of my old parents and other relatives who are 
also in poverty.  All these undue hardship and 
sacrifices was attributed to the veteran's extreme 
negligence in providing us his family, the 
financial support that is badly needed for our 
daily existence.  My two children are all sickly 
due to malnutrition.  As a mother, I want to give 
my children the best of everything.  If I succumbed 
to temptation with an illicit relationship with 
[Q.S.], it is not for any other reason than to 
obviate poverty and hunger.

In a statement received in October 1987, the appellant 
further argued that she had not intentionally prolonged her 
separation from the veteran, and had been "practically 
abandoned" by the veteran for four years without valid 
reasons.

An affidavit from J.S.S. received in November 1987 stated as 
follows:

	1.  That I was the duly elected mayor of the 
municipality of Polangui, Province of Albay, for 
three consecutive terms commencing from June 28, 
1946, to September 15, 1959, as Board Member from 
September 16, 1959, to 1967, and as Vice-Governor 
from January 1968, to 1976;

	2.  That in my official capacity as mayor, I can 
recalled that in 1952, a certain [the veteran], now 
deceased came to my office seeking advice regarding 
his family problem;

	3.  That in the course of my short interview with 
the veteran, I have learned that his wife had an 
illicit relationship with another man named [Q.S.], 
married, employed as a junior Land & Cattle 
Registration Clerk in the treasurer's office and 
thereby begotted a son;

	4.  That I can recalled from the veteran's own 
words he admitted his gross negligence in providing 
financial support for their livelihood.  And these, 
he alleged on his presumption that his family are 
in good hands as when he left to enlist they were 
with his in-laws;

	5.  That I can recalled further that I had 
adviced the veteran to be in my office 7 days after 
for a confrontation with his wife.  However, the 
wife came in company of Mrs. [A.M-R], the only 
living principal sponsor during their wedding 
ceremony, and from them I had learned that [the 
veteran], had also taken a common-law wife by the 
name of [A.M.] and thereby reconciliation of 
spouses [the veteran and the appellant] was very 
remote;

	6.  I can certify and testify that the prolonged 
separation between the spouses [the appellant and 
the veteran] could not be blame on the wife 
altogether as it was due to veteran's misconduct 
that the wife was tempted to have an illicit 
relationship with another man in order to obviate 
poverty and hunger;

	7.  Further, a court intervention was necessary 
to settle once and for all the question of who will 
be the legal custodian of the two children [E.R. 
and [F.R.] of which the wife, [the appellant] won 
the case.

An affidavit from D.D.C. received in November 1987 stated as 
follows:

	1.  That I was a WW II veteran enlisted with the 
Philippine Scout US Army, assigned with the 534th 
Ord. (H.A.M.) Co., as Supply Sgt., [serial number 
redacted], separated from the service in 1949, 
under honorable condition;

	2.  That after my discharge I was elected as 
Barangay (Barrio) Captain for six consecutive terms 
commencing from 1952, and hold that position up to 
the present;

	3.  That I know personally and intimately [the 
veteran], being my companymate, assigned as movie 
projector operator in our Company until his 
reassignment in Guam during the later part of 1947;

	4.  That being my buddy, I am aware of the fact 
that [the appellant] was a gambler for a hobby, and 
it was during their gambling session when he knock-
out his superior no-commission officer with a fist 
blow thus- becomes the basis for his demotion and 
finally his overseas reassignment;

	5.  That when I was transferred to the 8149th 
Separation Center for discharge, I again met [the 
veteran] who is also due to discharge.  Having 
found out to be with PTB, he was sent to the 
hospital for confinement;

	6.  When I came home in 1949 after my separation 
from the service, [the appellant], came to see me 
to inquire the whereabout of her husband whom 
according to her had not send any letter nor 
financial support for her and their two children 
since the later part of 1947;

	7.  That I was aware of the fact that spouses 
[the appellant and the veteran] had resorted to 
seek the intervention of the court on the question 
of who will be the legal custodian of the two 
children [E.R. and [F.R.], the appellant had won 
the case, thus-reconciliation between the two for 
the sake of their children was remote especially 
when the veteran had also taken a common-law wife 
by the name of [A.M.];

	8.  That I was also aware of the fact that it was 
the veteran who perpetuated the prolonged 
separation between him and his wife [the 
appellant].  First, the veteran's gross negligence 
for not providing the necessary financial support 
for his family, thus-under this circumstances the 
wife had succumbed to temptation in order to 
obviate poverty and hunger.  And secondly, the 
veteran wilfully and purposely did not appear in 
the office of the mayor who is very much willing to 
act as mediator for the sake of their two children.

An affidavit from A.S.M-R. received in November 1987 stated 
as follows:

	1.  That in the year 1943, I stand as one of the 
chosen principal sponsors during the wedding 
ceremony of spouses [the appellant and the 
veteran], solemnized at the Parish Church of 
Polangui, Albay;

	2.  That as God-mother or ninang of the above 
spouses, [the appellant] was a regular special 
guest in my residence during the town fiesta in the 
city of Iriga&Christmas days;

	3.  That during the month of September 1946, my 
God-daughter [the appellant], then heavy with her 
2nd child, came to see me for some loose change to 
buy diapers, and being a bit well-off financially 
she never left my place emptyhanded;

	4.  I further recalled that during Christmas day 
in 1947, [the appellant] with her two children age 
3 and 1 respectively came again for their regular 
Christmas gifts;

	5.  The following month [the appellant] came 
alone this time and in tears.  When asked what 
seems to be the problem, in her own words I have 
learned that her husband [the veteran] has not been 
sending any money for their livelihood in the past 
3 months and no word from him as to his whereabout;

	6.  The following month and the month thereafter 
she is always in my residence either to ask or 
barrow some money from me.  But because all my 
children are in school and RP's economic recovery 
is rather slow due to the ravages of war, cash is 
rather scarce so I could not always provide for 
their needs;

	7.  That I was aware of the fact that [the 
appellant], practically abandoned by her husband, 
had to engaged assorted gainful occupation ranging 
from pulling weeds, rice planting, harvesting & 
threshing palay and clothes washing.  But with the 
exception of clothes washing, all the rest of the 
works she could engage are all seasonal;

	8.  If my God-daughter was tempted to have an 
illicit relationship with another man, it is my 
honest belief that she attempted to do it to 
obviate poverty and hunger.  The much prolonged 
separation was attributed to the veteran's gross 
negligence in providing livelihood support for his 
wife and their two children in their tender age.

A field audit was conducted in December 1987.  A.M. stated 
she met the veteran in 1952 while a student at Bicol College.  
The veteran had been stationed at an army camp located in 
Albay.  The veteran courted her for a few months, and then 
they lived together for a few months.  He initially 
introduced himself as single, and she later learned he had 
two children with another woman.  E.T.D.R. had known the 
veteran since he was 15 years old and had witnessed the 
veteran's marriage to A.M. in 1987.  The veteran's child, 
E.M.R., had heard from the veteran that he dad been informed 
of the appellant's infidelity while he was in the service, 
and had met A.M. thereafter.  The veteran's half-sister, 
G.R.R., had been under the impression that the separation 
between the veteran and the appellant was triggered by his 
accusation that the appellant was conceiving a child that was 
not his own.  She thought the initial accusation by the 
veteran might not be true.  The appellant stated that, upon 
the veteran's discharge from service in 1952, they had 
resumed their marital relationship.  After about two months, 
he had left the residence and did not return.  She later 
learned he was living with A.M.  She attempted reconciliation 
and awaited for his return.  After his failure to return, she 
was forced to live with Q.S. in a husband and wife 
relationship without the benefit of marriage.  A statement 
from R.R.R. indicated that he was the son of the veteran and 
C.R. born in July 1939.  He stated that the veteran and C.R. 
had another child born in August 1942, but had never married.  
A statement from A.V.R. alleged that her 44-year old husband 
R.R.R. had been the illegitimate son of the veteran with a 
common-law wife, C.R.  She stated that the relationship 
resulted in another child born in August 1942, and that the 
veteran and C.R. had not been legally married.  A statement 
from A.V.V. indicated that he became acquainted with the 
veteran while stationed with him in Manila.  Upon his 
discharge, he was approached by the appellant who stated the 
veteran was not sending her support.  He had known the 
appellant performing odd jobs and learned later the veteran 
was residing with another woman.  A.V.V. stated that the 
appellant was forced to live with another man.  A.V.V. also 
stated that children M.R. and E.C., III were actually the 
grandchildren of the veteran, and not his children has the 
veteran had claimed.

Affidavits from S.R. and C.C. attested to knowledge that the 
veteran fathered children R.R.R. and P.R.R. with C.R., and 
that said children were totally abandoned and not supported 
by the veteran.  Affidavits from R.R.R. and P.R.R. also 
stated that the veteran abandoned support of them.

A field audit in May 1988 included a statement from G.R.R., 
who was the half-sister of the veteran, who indicated that 
the children E.C. III. and M.R. claimed by the veteran as his 
child was born to another woman and not A.M. as claimed.  
A.M. denied the allegations as false.

In June 1988, the RO determined that E.C., III and M.R., were 
not the children of the veteran and A.M.

In a statement received in June 1988, A.M. claimed a man-
woman amorous relationship with the veteran that began in 
1951.

A statement from E.R. received in July 1990 stated that the 
veteran had neglected him from childhood due to misconduct 
and drunkenness up until the time of his death.

In a statement received in May 1990, the appellant alleged 
that information stating she had reunited with the veteran in 
1950 and then ran away to live in another city was pure 
speculation.  She stated that a prior statement alleging that 
she was seen laying with Q.S. prior to the veteran's return 
from service was exaggerated.  She argued that the 
circumstances of her separation from the veteran was due to 
misconduct of, and procured by, the veteran dating to 1947 
and up until his separation from service in 1952.  She was 
unable to reconcile the marriage as he was living with a 
common-law wife.  She had been abandoned by the veteran and 
succumbed to an illicit relationship with Q.S. for the sake 
of her two sick children.

In a statement received in September 1990, the appellant 
stated, in pertinent part, as follows:

...  I reiterate, that [the veteran and the 
appellant], were married on March [redacted], 1944.  The 
period from 1944-1953, cohabitation and mutual 
relationship of husband and wife existed evidenced 
by the money in the form of checks received, 
support for the children, [F.R. and E.R.] 
respectively, and the same living children are 
evidences of Wedlock.  From 1954-87, up to the time 
of death of [the veteran], cohabitation existed 
spiritually, due to the aforesaid legal marriage, 
although devoid of his material obligations to his 
family, supposed to be his responsibility as a 
father, but because of his MISCONDUCT perpetuated 
willfully, [the veteran] lived with another woman 
named, [A.M.] on the concubinage status, with this 
I was neglected and abandoned.  Now therefore, 
Query Nos. 2 and 3 are proofs of insecurity and 
awareness on their part to live together or cohabit 
without the benefit of legal marriage.  If [A.M.] 
grabbed my husband from me because he has the means 
of support, what more of me as his legitimate wife 
with his two children, so that continuous 
cohabitation physically could have comforted 
forever.  

On the other hand, [the veteran's] MISCONDUCT, 
repeatedly mentioned in cahoots with [A.M.], became 
the root cause of the entire inhuman treatment 
against me.  Had I not been a woman, weak to 
sustain cruelty of my husband through gross 
negligence and abandonment which brought tremendous 
reactions as Misery or Poverty, H[u]nger and 
prolonged Frustrations and Agony, Languishing with 
Shackle of Remorse, these made me a LION TO DEVOUR 
A MASTER just to live from the unbearable h[u]nger 
and other inequities; this situation and u[n]due 
circumstances tempted me to illicit relationship 
with an unwanted man [Q.S.], married to [D.L.].  At 
this juncture, we did not live together, as I was 
with my parents and children in Barangay Sta. 
Lourdes, Polangui, Albay.  We separated with my 
parents when my two children were able to secure 
meager amount for a little house in Centro 
Oriental, Polangui, Albay, this became our abode.  
[Q.S.] frequented me for subsistence and settled 
with me a few years long after his wife died and he 
followed...

In an affidavit dated November 1990, F.R. recalled living in 
miserable conditions at 7 years of age with his mother 
working pulling weeds or washing clothes to earn a living.  
He first met his father at age 8 in 1952 when the veteran had 
a heated argument with his mother and left again.  As he 
became older, he became more aware that the separation 
between the veteran and the appellant was due to the 
veteran's misconduct without the fault of the appellant as 
she was tempted to have an illicit relationship with a 
married man for no other reason than to obviate poverty and 
hunger.

In an affidavit dated December 1990, E.R. recalled first 
meeting his father at age 6 or 7 in 1952 when he abandoned 
his family to live with another woman.  He recalled a court 
hearing where he requested to stay with the appellant.  As he 
became older, he became more aware that the appellant was 
forced to have an illicit relationship with a married man for 
the reason of survival.

In a statement received in February 2002, the appellant 
stated that the veteran failed to send livelihood for his 
family since 1949 and, when he had returned, she already had 
a son with Q.S. who was employed.  She continued to live with 
Q.S. when his wife died.

A March 2002 affidavit from R.S.S., states as follows:

	1.  That I am a former Public School Teacher in 
the government service from 1938, assigned as Class 
Adviser of Grade V-1 at Lourdes Elementary School, 
Lourdes, Polangui, Albay until my retirement on 
August 23, 1975;
	2.  That I know personally [the appellant], 
daughter of Mr. and Mrs. [C.P.], who is my landlord 
at Bo Lourdes, Polangui, Albay married to [the 
veteran] on March 1944, who is my comrade in-arm 
during the resistance movement against the Japanese 
during WW II, under the command of Col. [M.Z.], of 
the Zabat Guerilla Unit, until June 30, 1945;
	3.  That I know for a fact [the veteran] enlisted 
with the Philippine Scout US Army and had taken his 
family to live in Manila after his Basic Training, 
however, after a year or two, [the appellant] with 
her 2 children came home to live with her parents 
at Lourdes, Polangui, Albay, and from her I have 
learned that [the veteran] was shipped to Guam for 
new assignment;
	4.  That I can recall that after the veteran left 
for Guam on the 1st week of February 1948, the 
expected livelihood support from the veteran every 
end of the month, never came, and [the appellant] 
was forced to engage every gainful occupation such 
as rice planting, harvesting and threashing palay, 
and clothes washing to augment the needs of her 2 
sickly children due to malnutrition;
	5.  That [the appellant's] effort was not good 
enough as every now and then the children get sick, 
therefore if she was tempted to have illicit 
relationship with [Q.S.], it is for no other reason 
than to alleviate poverty.  When the veteran 
finally came home on March 31, 1952, [the 
appellant] already begotted a son out of this 
relationship;
	6.  That after arrival of the veteran he 
immediately initiated a confrontation in the office 
of the Mayor who happen to be my younger brother.  
The Mayor tried to patch-up the diff[er]nces of the 
two, for the sake of the children, after all both 
of them are at fault, but the veteran had declared 
that he had no intention for reconciliation.

An April 2002 affidavit from J.R.P. stated as follows:

	1.  That I am in the government service employed 
by the National Irrigation Administration with 
office at Tuburan, Ligao, Province of Albay;

	2.  That I know personally [the appellant], being 
the legal spouse of my cousin [the veteran] a WW II 
veteran who died on May [redacted], 1987;

	3.  That I can recall that sometimes during the 
month of May 1948, [the appellant] came to our home 
at Busay, Ligao Albay, for some food items and some 
cash with a promise of repayment as soon as she 
receive the financial support suppose to be coming 
from [the veteran] who was shipped to Guam since 
the first week of February 1948;

	4.  That I am aware that [the appellant] is doing 
a lot of sacrifices raising her two sickly children 
due to malnutrition, she had engage every gainful 
occupation such as pulling wedges in corn field, 
planting rice during planting season, harvesting 
and threashing palay, and clothes washing.  And all 
her effort is not enough to met their daily 
expenses for foods, medicines;

	5.  That having no financial support from the 
veteran from 1948 to 1952, [the appellant] was 
tempted to have illicit relationship with [Q.S.], a 
married man employed as a land tax collector so 
that when the veteran finally came home on March 
31, 1952, [the appellant] already begotted a son 
our of her relationship with [Q.S.];

	6.  That I know for a fact that if [the 
appellant] was tempted to have illicit relationship 
with [Q.S.], I believed it is for no other reason 
than to alleviate poverty and hunger;

	7.  That I am executing this statements 
voluntarily without any promise of reward to attest 
to the fact that [the appellant] committed 
infidelity due to the failure of the veteran to 
provide financial support for his family.

In a statement received in October 2002, the appellant stated 
that the veteran's financial contributions stopped when he 
left for Guam in 1948.  She also stated that the veteran 
refused reconciliation as he was living with another woman.

An October 2003 affidavit from L.S.R, the appellant's 
neighbor, stated that the veteran's whereabouts were unknown 
when the appellant was forced to the invitation of Q.S. to 
live with him in exchange for support of the children.  This 
neighbor recalled that the appellant and Q.S. started to live 
together in 1952 and not 1950.

In a statement received in October 2003, the appellant 
provided the following recitation of facts:

	I was not at fault to our marriage vow with my 
veteran husband, [the veteran].  I was married to 
him in 1944 and begot two (2) Children with him in 
1946 and 1947.  Since then, my husband stopped his 
communication and support to my two (2) Children.  
I found out in the later years he had a Child of 
his former Sweetheart and later lived - in partner, 
and begot several children to her former sweetheart 
before my husband married me.  His child to his 
former Sweetheart was even older than my first 
legitimate child to him.  When he abandoned us, I 
had a hard life supporting my two children.  I 
tried to stay away from temptation.
	In 1948, I went to San Fernando, La Union, to 
look for him.  Later, I was notified that he was 
going to Guam.  Since then, he never supported us 
and communicated to us.  I never knew that he was 
just living -in with another woman in Legaspi, 
Albay and later, in Oas, Albay.
	After several years of being separated with my 
husband, somebody courted me and promised to give 
support to my two children with my legitimate 
husband, if I lived - in with him.  Since, I am 
suffering so much poverty and my two children could 
bare eat within a day of at least two or three 
meals, "KAPIT SA PATALIM" was my decision.  I was 
forced to lived with another man due to my 
Children's needs, which I could hardly provide.  I 
have no education acquired in my lifetime.  I do 
not know how to read but I was only taught how to 
write my signature.  My lived-in partner died in 
1982 while my legitimate husband died in 1987.
	I Categorically deny that I signed an Affidavit 
in June, 1950 that I started living-in with another 
man on that particular date.  This is not true.  
This must be a falsified document invented by the 
lived-in partner of my husband.  It is not also 
true that my legitimate husband was sending me 
money or support to my two (2) children, signed in 
an Affidavit.  I am not aware of this.  My 
signature must have been forged.  That I never 
accepted in an Affidavit that I signed allegedly by 
the lived-in partner of my husband, that I 
committed a crime of adultery against my husband.  
And that I never plead to my husband to have this 
act of adultery forgotten.  It is my husband's 
fault that caused our separation.  He begot several 
children to his lived-in partner before and after 
our marriage, without my knowledge before.  In my 
personal belief, my husband had committed a case of 
Abandonment (a ground for annulment of Marriage) 
and a Crime of Concubinage.  He was ahead in 
committing an unlawful act.  While on my part, I 
was forced to commit an act, without knowing that 
my first husband was still alive, because of the 
very needs of my two young children.  I never 
abandoned my husband.  I continued to look for him.  
Because of the urgent needs of my children, I was 
forced to lived-in with a kind suitor, who promised 
to support my children that my husband did not 
continuously do for our young innocent children.  
In fact, I did not marry my second man in my life, 
because I am not sure that my husband is already 
dead, because I might commit a crime of Bigamy.  My 
intention was, if I found my husband, I will return 
to him.
	Wherefore, premises considered, since our 
separation with the Veteran, was not my fault.  
Hence, the continuous Cohabitation Rule Prevails...

In November 2003, the appellant testified that the veteran 
stopped communicating with her upon entering service with the 
Philippine Scouts.  She learned about the veteran's extra-
marital liaison with another woman in 1952 and, upon learning 
of the relationship, she decided to accept a suitor to 
provide for her children.  The veteran had refused 
reconciliation.  She did not remember having signed a 
document relinquishing her benefits as a widow.

In a statement received in August 2004, the appellant denied 
making any contradictory statements of her faithfulness to 
the veteran, and stated that she had not been notified of 
making such a statement.  She attributed any such statement 
as being manufactured by the illegitimate spouse of the 
veteran.

Additional affidavits from the appellant's neighbors stated 
that the veteran abandoned the appellant, that the appellant 
worked on the farm with an insufficient income to care for 
her malnourished and sickly children, and that she had 
accepted the offer of Q.S. to take care of her children.

The Board finds, by a preponderance of the evidence, that the 
appellant evidenced an intention to desert her marriage to 
the veteran of her own free will that was not due to the 
misconduct of, or procured by, the veteran.  The Board first 
finds that cohabitation between the veteran and the appellant 
ceased to exist in at least June 1951 when the appellant 
began cohabitation with Q.S.  This fact is established by the 
appellant's own admissions in court documents and is 
consistent with the later birth of a child between the 
appellant and Q.S. in March 1952.  The veteran did not return 
from active duty until March 1952.  The dispositive issue on 
appeal concerns whether the interruption of cohabitation 
between the veteran and the appellant was due to the 
misconduct or, or procured by, the veteran without fault of 
the appellant.  38 C.F.R. § 3.53 (2006).

The determination of fault is based on an analysis of the 
conduct between the veteran and the appellant at the time of 
separation.  Gregory, 5 Vet. App. 112.  The appellant has 
argued that, prior to June 1951, the veteran had abandoned 
her and left her without financial support for herself and 
their dependent children.  As such, she argues that the 
separation was solely due to the veteran's misconduct.  The 
Board finds, by a preponderance of the evidence, that the 
appellant cohabited with another man of her own free will and 
prior to the veteran withholding financial support to her and 
their children.  The most probative evidence supporting this 
finding comes in the form of the appellant's own statement 
provided in May 1952.  At that time, she requested an 
apportionment of VA benefits stating that the veteran had not 
provided financial support "since several months ago" and 
that she was "now left without support."  She has not 
disputed the validity of this document.  This finding is also 
consistent with the appellant's June 1952 notarized affidavit 
conceding that the veteran had continuously sent financial 
support while he was in the service and the veteran's March 
1953 statement that his money went to his family while in the 
service and stopped after his discharge.  In a September 1990 
statement, the appellant argued that the veteran had 
supported the appellant and their children from 1944-1953.

In arriving at this conclusion, the Board has had to 
reconcile contradicting sworn statements from the appellant 
on material questions of fact as well as contrary evidence to 
the findings by various other sworn statements of record.  
The contradictions among the appellant's statements of record 
can only lead to the conclusion that she is an unreliable 
historian who has made inaccurate, if not false, 
representations of fact on material aspects of the case.  She 
is shown to have falsely represented the veteran as the 
father of the first out-of-wedlock child with Q.S., born the 
same month the veteran returned from service, for purposes of 
baptism.  Almost 40 years after the separation, the appellant 
first asserted in a September 1990 statement that she was 
forced to cohabit with Q.S. because the veteran had already 
been cohabitating with A.M.  However, she stated in October 
2003 that "she never knew" the veteran may have been living 
with another woman until many years after the fact.  She 
claims the June 1952 notarized affidavit is false, but 
provides no support for this conclusion.  She has offered no 
evidence to dispute the validity of the May 1952 request for 
apportionment that referred to the veteran's discontinuance 
of financial support "since several months ago."  For these 
reasons, the appellant is not entitled to have her most 
favorable version(s) of statement(s) regarding the reason(s) 
of separation, or lack thereof, to be accepted per the 
provisions of 38 C.F.R. § 3.53(b). 

The Board also acknowledges numerous affidavits and 
statements of record with regard to witness recollections of 
the circumstances of the separation between the veteran and 
the appellant.  The statements tending to corroborate the 
appellant's assertions of the veteran's abandonment are made 
in 1987 and thereafter.  While the appellant may have been 
observed to be seeking financial assistance while the veteran 
was in the service, none of these individuals are shown to 
have personal knowledge that the veteran had not been, in 
fact, sending monetary support to the appellant and his 
children, as conceded by the appellant in May and June 1952.  
Their recollections are premised, in part, of assertions of 
fact made by the appellant that are not deemed true.  The 
mayor's 1987 recollection of the veteran's admission of 
"gross negligence" in failing to support his family holds 
little persuasive value when viewed against the statements of 
the veteran and the appellant made contemporaneous in time to 
the events in question.  All of these statements are subject 
to faulty memory being provided three decades or more after 
the events in question, and none of the affiants were privy 
to the actual financial relationship between the veteran and 
the appellant.  Some of these statements also refer to the 
appellant's attempts at reconciliation of the marriage which 
conflicts with the appellant's June 1987 statement that she 
continued to live with Q.S. as a matter of convenience.  
Additionally, the appellant's children were too young to have 
any appreciable knowledge of the facts and circumstances of 
the appellant's relationship with the veteran between 1946 
and 1952.  There is no doubt of material fact to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b) (West 2002).

In reaching this determination, the Board has carefully 
reviewed the record to ensure compliance with VA's statutory 
and regulatory notice and assistance requirements.   
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West  
2002); 38 C.F.R. § 3.159 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

An RO letter in February 2002 that preceded the initial 
adjudication substantially complied with the VCAA notice 
requirements.  This letter advised the appellant of the types 
of evidence and/or information necessary to substantiate her 
claim and the relative duties upon herself and VA in 
developing her claims.  Further VCAA notice was provided by 
letters in June 2002 and Statement of the Case (SOC) in 
September 2003.  The September 2003 SOC cited in full the 
provisions of 38 C.F.R. § 3.159.  Additional VCAA notice was 
sent by letters in October and December 2004.  The claim was 
subsequently readjudicated.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Dec. 21, 2006).  As the appellant is 
not recognized as the veteran's surviving spouse, no 
prejudice accrues to her in failing to notify her of the 
downstream issues of establishing ratings and effective date 
of awards.  See VAOPGCPREC 8-2003 (Dec. 2003).  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  As the 
RO and the Board has reviewed the claim on the merits, there 
is no issue with respect to proper notice involving the 
specifics of a new and material case.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The appellant has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of her claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice treatment 
records.  The record includes extensive documentation 
regarding the marital arrangement between the veteran and the 
appellant, to include VA field audits conducted in 1987.  
There are no additional records in the possession of a 
federal agency that are relevant to the issue on appeal and 
there are no outstanding requests for VA assistance to obtain 
any evidence that could have a bearing on the dispositive 
issue on appeal.  There is no reasonable 


possibility that any further assistance to the appellant by 
VA would be capable of substantiating her claim.


ORDER

The claim to recognize the appellant as the surviving spouse 
of the veteran is reopened, to this extent only the appeal is 
granted.  The claim, however, is denied on the merits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


